DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art teachings of Yadav et al, U.S. Patent 10,812,315 (from the IDS filed on November 15, 2021) discloses of generating a policy mismatches between cross-domains.  An administrator is alerted of the mismatch, and the policies can be reconfigured based upon the identified 
As per claim 1, it was not found to be taught in the prior art of receiving a first network security specification and a second network security specification that implement a same network policy, the network security specification identifies services available in the network and defines permitted connections between the services.  Generating a first representation for the first network security specification and a second representation for a second network security specification.  The first representation and second representation are compared by matching connectivity of corresponding pairs of subnetworks, wherein the connectivity according to a particular representation indicates where a particular pair of subnetworks is permitted to connect according to the particular representation, and identifying discrepancies based upon the matching according to the first representation is different from a connectivity of a corresponding pair of subnetwork according to a second representation, then generating a report based upon the discrepancies.
Independent claims 12 and 18 are similar in scope to independent claim 1, and are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Harvey, U.S. Patent 10,652,283 is relied upon for disclosing of rules varying for different tiers, and may interfere with an application architecture.  The rules are compared to a security group model rule to identifying matching tiers, and security settings for each tier, see column 10, lines 30-36
Jiang et al, WO 2020/258991 A1 is relied upon for disclosing of matching a source region for a source IP in a security group policy, and matching a target region for a target IP.  If the security group policy is illegitimate, performing management and control on the security group policy, see abstract.
Yuan, WO 2017/152396 A1 is relied upon for disclosing wherein two action flow tables co-operate to obtain matching in a security group, see abstract.
Huang, WO 2020/114336 A1 is relied upon for disclosing of synchronizing secure group association information from an authentication node to an execution node, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431